DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status identifier for claim 5 is incorrect as claim 5 is not “currently amended” and is instead “previously presented.” Applicant is reminded of the need to comply with 37 CFR 1.121.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 6-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380) in view of Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL).
	Regarding claim 1, Endo (Fig 1, 3b) discloses a prefabricated tire, the prefabricated tire comprising a tread block (“blocks” (2)) forming the tread (“tread” (1)) of the tire and comprising of blind holes (“stud pin holes” (3)) in the tread block of the prefabricated tire that the blind holes having a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 3B). While Endo does not explicitly teach how the undercut stud pin holes are made, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to form undercut holes by drilling as recited in the claim, as: A) Smirnov, which is also within the art of tire stud installation in tire treads, teaches that holes of varying cross-sectional areas for tire stud installation can 
	Regarding the Shore hardness, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the Shore hardness of the tire tread of Endo be in the range of 50 to 80 on the Shore A scale as RocketSeals teaches that it is well known in the art for tire treads to have a Shore A hardness of 60 (which is within the range of 50 to 80).
Regarding claim 4, modified Endo teaches all limitations of claim 1 as set forth above. Additionally, as Smirnov teaches that the hole is only drilled into the tread of the tire ([0004]), this means that at the time of drilling, it would have been obvious for a person of ordinary skill in the art to determine the distance between the tread and the rest of the tire (including the reinforcing belt) and ensure that the depth of the blind hole is less than the distance between the tread and the reinforcing belt.
	In regards to the presence of a reinforcing belt between the tread and an inner surface of the tire, examiner takes Official Notice that it is known for tires to comprise of reinforcing belts, in the form of belt plies with steel wires (which are ferromagnetic), located between the tread and the inner surface of the tire.

	Regarding claim 7, Endo (Fig 1, 3b) discloses a method for inserting an insert into a tread of a prefabricated tire, the method comprising providing a prefabricated tire, the prefabricated tire comprising a tread block (“blocks” (2)) forming the tread (“tread” (1)) of the tire and comprising of blind holes (“stud pin holes” (3)) in the tread block of the prefabricated tire that the blind holes having a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 3B), and inserting the insert (“stud pin” (10)) into the blind hole ([0020]). While Endo does not explicitly teach how the undercut stud pin holes are made, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to form undercut holes by drilling as recited in the claim, as: A) Smirnov, which is also within the art of tire stud installation in tire treads, teaches that holes of varying cross-sectional areas for tire stud installation can be made via drilling ([0004-5]); B) Peetz, which teaches a device for the act of drilling, teaches a method for drilling a hole of varying cross-sectional areas at various depths ([0002]), where the blind hole has a first cross section at a first depth that is lesser than a second cross section at a second depth in terms of both cross sectional area and depth (Fig 2) using a drill bit (“drill” (1)) that comprises a shaft extending in a longitudinal direction of the drill bit (“drill shank” (2)), wherein the drill bit further comprising a flange extending radially from 
	Regarding the Shore hardness, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the Shore hardness of the tire tread of Endo be in the range of 50 to 80 on the Shore A scale as RocketSeals teaches that it is well known in the art for tire treads to have a Shore A hardness of 60 (which is within the range of 50 to 80).
	Regarding claim 8, modified Endo teaches all limitations of claim 7 as set forth above. Additionally, Endo teaches that the insert has a longitudinal direction from a bottom of the insert to a top of the insert and has a first cross section at a first longitudinal position from the bottom (“body portion” (11)) and a second cross section at a second longitudinal position from the bottom (“side flange portion” (13)), wherein the first longitudinal position is located closer to the top of the insert than the second longitudinal position and wherein the second cross section is greater than the first cross section (Fig 2); the method comprising inserting the insert into the blind hole so the bottom of the insert is inserted deeper in the blind hole than the top of the insert ([0023]).
	Regarding claim 14, modified Endo teaches all limitations of claim 8 as set forth above. Additionally, Endo teaches that the insert is configured to improve friction of the tire ([0002]).	
	Regarding claim 17, modified Endo teaches all limitations of claim 7 as set forth above. Additionally, Endo teaches that the blind is drilled to the tread block so that the shape of the blind hole is geometrically congruent with the insert (Fig 2, 3, [0023]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL) in further view of Eaton (NPL).
Regarding claim 5, modified Endo teaches all limitations of claim 4 as set forth above. While modified Endo does not explicitly teach that the method of determining the distance between the tread and the reinforcing belt uses an inductive position sensor, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Eaton, which is a catalog for various sensors to use with manufacturing processes, teaches a sensor for detecting ferrous materials to use in conjunction with a drilling process (“3. Machining Processes”). The combination of Eaton’s ferrous sensor for a drill with the drilling of blind holes as taught in Smirnov represents combining known prior art elements to yield predictable results; in this case, an ability to determine distance from a specific material while drilling to ensure not to damage the specific material, which would be the reinforcing belt in the instant application (see MPEP 2143).

Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL) in further view of Engel (US20140166168).
	Regarding claim 9, modified Endo teaches all limitations of claim 8 as set forth above. While modified Endo does not explicitly teach that the insert comprises a primary capacitive component and a primary inductive component, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert similarly shaped to the tire stud of Endo (Fig 4-5) that can be inserted into a tire similar to a tire stud like that of Endo ([0030]), teaches an insert (“sensor” (15)) comprising a primary capacitive component ("capacitor and current rectifier" (40), [0026]) and a primary inductive component (“sensor element" (32, 34, 36)) for the benefit of providing a beneficial tread wear indication ([0032]).
	Regarding claim 10, modified Endo teaches all limitations of claim 8 as set forth above. While modified Endo does not explicitly teach that the insert is configured to measure an condition of the tire, 
	Regarding claim 13, modified Endo teaches all limitations of claim 8 as set forth above. While modified Endo does not explicitly teach that the insert is configured to indicate an condition of the tire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert that can be inserted into a tire similar to a tire stud like that of Endo ([0030]), teaches an insert capable of indicating a condition of the tire (“sensor” (15)) for the benefit of providing a beneficial tread wear indication ([0032]).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL) in further view of Räisänen (US20200338932).
	Regarding claim 11, modified Endo teaches all limitations of claim 8. While modified Endo does not explicitly teach that the insert is configured to measure an environmental parameter, it would have been obvious to one of ordinary skill in the art prior to the effective priority date of the instant application to do so, as Räisänen, which teaches a tire with a variety of inserts, teaches that an insert for a tire tread can be used to measure environmental parameters such as humidity ([0033]), as it is known in the art that inserts can measure such parameters ([0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL) in further view of Shostak (US20050192727).
Regarding claim 11, modified Endo teaches all limitations of claim 8. Additionally, modified Endo in further view of Räisänen teaches that the insert is configured to measure an environmental parameter ([0033]) as it is known in the art that inserts can measure such parameters ([0002]). Modified Endo in view of Räisänen is considered to teach all limitations of claim 11 as set forth; however, in the alternative, should modified Endo’s disclosure be considered insufficient:
	It would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the insert of modified Endo be configured to measure an environmental parameter as Shostak, which is within the automobile arts, teaches the use of sensors capable of measuring temperature, humidity and other environmental parameters ([0915]) for the benefit of warning the driver of the vehicle of dangerous road conditions ([0915]).
	
Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL) in further view of Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL)
	Regarding claim 18, modified Endo teaches all limitations of claim 7 as set forth above. While modified Endo does not explicitly teach how the insert is placed into the drilled holes, including whether the method of insertion comprises stretching at the part of the blind hole that has the first cross section while inserting the insert into the blind hole, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Bruno Wessel, which teaches a device called the TSIT-9 Stud Gun used for inserting studs into tires, shows that using the stud gun comprises expanding the blind hole while inserting the insert into the hole (See Figure 1 below) for the benefit of quickly placing inserts into the tread using a conventional device known to be suitable for inserting studs into a tread.
[AltContent: textbox (Figure 1: YouTube screenshots showing the tool being inserted into the hole via the external fingers to expand the hole and allow for the placement of the insert in the hole.)]
    PNG
    media_image1.png
    415
    654
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    645
    media_image2.png
    Greyscale
[AltContent: arrow] 
	Regarding claim 19, modified Endo teaches all limitations of claim 18 as set forth above. Additionally, Bruno Wessel teaches that the lateral stretching is performed by at least three jaws (“external fingers” (12)).
	Regarding claim 20, modified Endo teaches all limitations of claim 7 as set forth above. While modified Endo does not explicitly teach that prior to inserting the insert into the blind hole, arranging at least a part of the insert into a sleeve and inserting the insert into the blind hole with the sleeve, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Bruno Wessel, which teaches a device called the TSIT-9 Stud Gun used for inserting studs into tires, shows that prior to insertion of the insert into the blind hole, the insert is first arranged in a sleeve (“inserting fingers” (9)) and then the sleeve and insert are inserted into the blind hole (See Figure 2 below) for the benefit of ensuring the tire stud is properly oriented in the blind hole.
[AltContent: textbox (Figure 2: YouTube Screenshot showing the inserting fingers arranged as a sleeve around the insert as it is insert into a tire)]
    PNG
    media_image5.png
    827
    1295
    media_image5.png
    Greyscale
	
	
    PNG
    media_image7.png
    422
    667
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    420
    661
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Figure 3: YouTube screenshots showing the inserting fingers being removed from the blind hole while leaving the insert inserted in the blind hole.)]Regarding claim 22, modified Endo teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that a punch having the sleeve integrally formed is used to insert the insert into the blind hole (See Figure 2 above), whereby the method comprises removing the sleeve from the blind hole after inserting the insert to the blind hole with the sleeve (See Figure 3 below).
	

    PNG
    media_image11.png
    834
    1295
    media_image11.png
    Greyscale
[AltContent: textbox (Figure 4: YouTube screenshot showing the pneumatic line required for operation of the stud gun.)]	Regarding claim 23, modified Endo teaches all limitations of claim 22 as set forth above. Additionally, as the stud gun of Bruno Wessel is pneumatically powered (See Figure 4 below), Bruno Wessel also teaches that the insert is, in part, expelled from the sleeve using pressurized gas.
	
	Regarding claim 24, modified Endo teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that the wall of the sleeve is configured to laterally surround at least a part of the inert, the wall is made of metal, ceramic, polymer, or composite, and a thickness of the wall is at least 0.3 mm (See Figure 2 above)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070), RocketSeals (NPL), Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL) in further view of Breen (US3504414).
	Regarding claim 21, modified Endo teach all limitations of claim 20 as set forth above. While modified Endo does not explicitly teach that at least part of the insert is arranged into the sleeve using suction, it would have been obvious to one of ordinary skill in the art prior to the earliest effective .

Response to Arguments
Applicant’s arguments, see p.8-16, filed 5 January 2022, with respect to the rejection(s) of claims 1 and 7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo (US20170297380), Smirnov (SU1646906), Peetz (EP0094070) and RocketSeals (NPL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haviland (US3571893) teaches a stud gun for inserting studs in a tire, in particular using a rod to push the stud into the blind hole (claim 1). Tang (US20040149093, Fig 9, 11, 12), Mueller (DE3205543, Fig 3, 4) and Peetz 2 (US4594033, Fig 1, 2) all disclose a drill bit comprising of flanges used to create an undercut in a blind hole. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749